118 N.J. Super. 544 (1972)
289 A.2d 264
HOUSING AUTHORITY, CITY OF TRENTON, PLAINTIFF-RESPONDENT,
v.
MATTIE GREEN, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued February 28, 1972.
Decided March 30, 1972.
*545 Before Judges CONFORD, MATTHEWS and FRITZ.
Mr. Laurence I. Tomar argued the cause for appellant (Mrs. Alice Ashley Costello, Director Legal Aid Society of Mercer County, attorney).
Mr. Mark D. Kaplan, Jules J. Kelsey argued the cause for respondent.
PER CURIAM.
The parties concede the $15 attorney's fee to be reasonable as a general matter. It was therefore properly contracted for. See Bergen Builders, Inc. v. Horizon Developers, Inc., 44 N.J. 435 (1965).
The fee could lawfully be contracted to be considered additional rent, for purposes of the summary dispossess act. See Vineland Shopping Center, Inc. v. De Marco, 35 N.J. 459, 470 (1961).
We find nothing in the federal or state statutes or applicable regulations involving low-rent housing policies which is contravened by the lease provision here challenged. It is entirely consistent with those policies that landlord housing authorities recoup from dilatory tenants the reasonable *546 legal costs attendant upon necessary dispossess actions. Nor is there anything unconscionable or otherwise contrary to public policy in doing so by a lease stipulation that the reasonable attorney's fees become additional rent due and owing by the tenant.
Other arguments advanced by defendant are found to lack merit.
Affirmed; no costs.